DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021, has been entered.

	In response, the applicant amended claims 1, 8, and 15. Claims 1, 8, and 15 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Daniel Shanley, registration number 54,863, on April 26, 2021). Claims 1-3, 5, 8-10, 12, 15-17, and 19 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-3, 5, 8-10, 12, 15-17, and 19 under 35 U.S.C. 103 (a) have been considered, but are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Daniel Shanley (registration number 54,863) on April 26, 2021. The application has been amended as follows: 


an interface database containing a plurality of graphical user interfaces (GUIs), the plurality of GUIs including a marketing campaign creation interface, a marketing campaign editor interface, a marketing campaign upload interface, a marketing campaign approval interface, one or more marketing campaign preview interfaces, and one or more marketing campaign save interfaces; 
a self-serve tool comprising one or more of the plurality of GUIs, the self-serve tool in data communication with the interface database to provide the one or more of the plurality of GUIs upon receipt of a selection; 
a marketing campaign hub in data communication with the self-serve tool, the marketing campaign hub configured to generate an external-facing webpage experience shown to users or potential customers visiting webpages or winning webpages selected for their consumption based upon contents to be displayed on the one or more of the plurality of GUIs; and 
a multi-armed bandit engine application programming interface (API) in data communication with the self-serve tool and the marketing campaign hub, the multi-armed bandit engine API being registered with the marketing campaign hub, and comprising rules for analyzing webpages published by the marketing campaign hub and for serving a winning webpage from the webpages, wherein 
the multi-armed bandit API is configured to receive a plurality of creatives for a webpage, the webpage being published by the marketing campaign hub to a viewer and resulting in a viewer experience, wherein the plurality of creatives include at least one selected from a group of an advertisement and a selected landing page; 2Application No.: 16/391,299 Attorney Docket No.: 067519.0002564 
the multi-armed bandit API is configured to measure by the rules a result based on the viewer experience, the result comprising conversion rates for a plurality of variants of the webpage, and the variants being categorized based on a user selection, wherein the conversion rates include at least one selected from a group of a percentage number of webpage views to related webpage views or a percentage value of website visitors that execute a threshold number of webpage clicks; 
the multi-armed bandit API is configured to dynamically compare the received creatives and the conversion rates; 

the multi-armed bandit API is configured to automatically select, based on the analysis and the categorization of the variants, a winning webpage variant exceeding a computed threshold, wherein the winning webpage variant is selected based on a probability that maximizes an expected reward using a formula
    PNG
    media_image1.png
    53
    344
    media_image1.png
    Greyscale
 п being an indicator function, α being a webpage, τ being a reward, θ being a parameter of a distribution of τ, x being a context, and D being past observation triplets; and 
the multi-armed bandit API and the market campaign hub are configured to automatically adjust online traffic such that the selected winning webpage variant is displayed more frequently than other webpages.


2. (Original) The system of claim 1, wherein the creatives comprise a plurality of advertisements.  

3. (Previously Presented) The system of claim 1, wherein the conversion rates further comprise a measured percentage of website viewers that purchase a product from the variants.  

4. (Canceled).  

5. (Previously Presented) The system of claim 1, wherein the marketing campaign hub is configured to display the selected winning webpage on a graphical user interface of a client device.  

6-7. (Canceled).  
  
8. (Currently Amended) A method implemented in a computer system, wherein the computer system comprises 

a self-serve tool comprising one or more of the plurality of GUIs, the self-serve tool in data communication with the interface database to provide the one or more of the plurality of GUIs upon receipt of a selection; 
a marketing campaign hub in data communication with the self-serve tool, the marketing campaign hub configured to generate an external-facing webpage experience shown to users or potential customers visiting webpages or winning webpages selected for their consumption based upon contents to be displayed on the one or more of the plurality of GUIs; and 4Application No.: 16/391,299 Attorney Docket No.: 067519.0002564 
a multi-armed bandit engine application programming interface (API) in data communication with the self-serve tool and the marketing campaign hub, the multi-armed bandit engine API being registered with the marketing campaign hub, and comprising rules for analyzing webpages published by the marketing campaign hub and for serving a winning webpage from the webpages, 
the method comprising:
receiving, by the multi-bandit API, a plurality of creatives for a webpage, the webpage being published by the marketing campaign hub to a viewer and resulting in a viewer experience, wherein the plurality of creatives include at least one selected from a group of an advertisement and a selected landing page; 
measuring, by the multi-bandit API, a result based on the viewer experience, the result comprising conversion rates for a plurality of variants of the webpage, and the variants being categorized based on a user selection, wherein the conversion rates include at least one selected from a group of a percentage number of webpage views to related webpage views or a percentage value of website visitors that execute a threshold number of webpage clicks; 
determining, by the multi-bandit API, confidence intervals in association with the conversion rates; 

automatically analyzing, by the multi-bandit API, the variants based on the comparison; 
automatically selecting, by the multi-bandit API, based on the analysis and the categorization of the variants, variantvariant is selected5Application No.: 16/391,299 Attorney Docket No.: 067519.0002564based on a probability that maximizes an expected reward using a formula
    PNG
    media_image1.png
    53
    344
    media_image1.png
    Greyscale
 п being an indicator function, α being a webpage, τ being a reward, θ being a parameter of a distribution of τ, x being a context, and D being past observation triplets; and 
automatically adjusting, by the multi-bandit API and the marketing campaign hub, online traffic such that the selected winning webpage variant is displayed more frequently than other webpages.  

9. (Previously Presented) The method of claim 8, wherein the creatives comprise a plurality of advertisements.  

10. (Previously Presented) The method of claim 8, wherein the conversion rates comprise a measured percentage of website viewers that purchase a product from the variants.  

11. (Canceled).  

12. (Previously Presented) The method of claim 8, further comprising displaying, by the marketing campaign hub, the selected winning webpage on a graphical user interface of a client device.  

13-14. (Canceled).  
  

an interface database containing a plurality of graphical user interfaces (GUIs), the plurality of GUIs including a marketing campaign creation interface, a marketing campaign editor interface, a marketing campaign upload interface, a marketing campaign approval interface, one or more marketing campaign preview interfaces, and one or more marketing campaign save interfaces; 
a self-serve tool comprising one or more of the plurality of GUIs, the self-serve tool in data communication with the interface database to provide the one or more of the plurality of GUIs upon receipt of a selection; 
a marketing campaign hub in data communication with the self-serve tool, the marketing campaign hub configured to generate an external-facing webpage experience shown to users or potential customers visiting webpages or winning webpages selected for their consumption based upon contents to be displayed on the one or more of the plurality of GUIs; and 
a multi-armed bandit engine application programming interface (API) in data communication with the self-serve tool and the marketing campaign hub, the multi-armed bandit engine API being registered with the marketing campaign hub, and comprising rules for analyzing webpages published by the marketing campaign hub and for serving a winning webpage from the webpages, 
the instructions, when executed by the computer system, cause the [[the]] computer system to perform operations comprising: 
receiving, by the multi-armed bandit API, a plurality of creatives for a webpage, the webpage being published by the marketing campaign hub to a viewer and resulting in a viewer experience, wherein the plurality of creatives include at least one selected from a group of an advertisement and a selected landing page; 7Application No.: 16/391,299 Attorney Docket No.: 067519.0002564 
measuring, by the multi-armed bandit API, a result based on the viewer experience, the result comprising including conversion rates for a plurality of variants of the webpage, and the variants being categorized based on a user selection, wherein the conversion rates include at least one selected from a group of a percentage number of webpage views to related webpage views or a percentage value of website visitors that execute a threshold number of webpage clicks; 

automatically analyzing, by the multi-armed bandit API, the variants based on the comparison; 
automatically selecting, by the multi-armed bandit API, based on the analysis and categorization of the variants, variant
    PNG
    media_image1.png
    53
    344
    media_image1.png
    Greyscale
 п being an indicator function, α being a webpage, τ being a reward, θ being a parameter of a distribution of τ, x being a context, and D being past observation triplets: and 
automatically adjusting, by the multi-armed bandit API and the marketing campaign hub, online traffic such that the selected winning webpage is displayed more frequently than other webpages.  

16. (Original) The non-transitory computer-readable medium of claim 15, wherein the creatives comprise a plurality of advertisements.  

17. (Original) The non-transitory computer-readable medium of claim 15, wherein the conversion rates comprise a measured percentage of website viewers that purchase a product from the variants.  

18. (Canceled).  

19. (Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising displaying, by the marketing campaign hub, the selected winning webpage on a graphical user interface of a client device.  

20. (Canceled).


Allowable Subject Matter
Claims 1-3, 5, 8-10, 12, 15-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Qui et al. (U.S. PG Pub No. 2019/0244110, August 8, 2019 - hereinafter "Qui”); Fisher (U.S. PG Pub No. 2012/0030012, February 2, 2012 - hereinafter "Fisher”); Bowman (U.S. PG Pub No. 2014/0222553 August 7, 2014 - hereinafter "Bowman”); Muilenburg et al. (U.S. PG Pub No. 2010/0082780 April 1, 2010); Levi et al. (U.S. PG Pub No. 2019/0244131, August 8, 2019); Sesia et al. (U.S. PG Pub No. 2019/0303994, October 3, 2019); Catlin et al. (U.S. PG Pub No. 2009/0282343, November 12, 2009); Brady et al. (U.S. PG Pub No. 2009/0063377, March 5, 2009); Ghavamzadeh (U.S. PG Pub No. 2018/0349943, December 6, 2018); “Beyond A/B Testing: Multi-armed Bandit Experiments” (Lu, Shaw Published on April 3, 2019 and available at https://towardsdatascience.com/beyond-a-b-testing-multi-armed-bandit-experiments-1493f709f804); “Multi Armed Bandit Testing Can Make You More Money, Faster” (Ayyar, Rohan July 12, 2016 at https://www.searchenginepeople.com/blog/16072-multi-armed-bandits-ab-testing-makes-money.html) 

Qui discloses testing various webpage variants using determined conversion/click rates and confidence intervals using multi-armed bandit algorithm approach to identify winning webpage version for use with subsequent visitors.
Fisher discloses a multi-armed bandit engine application programming interface (API)
Bowman discloses a marketing campaign upload interface, and a marketing campaign approval interface and one or more marketing campaign save interfaces;
Muilenburg teaches webpage optimizations wherein the webpage is for a vehicle finance marketing campaign 

Sesia teaches wherein the confidence intervals comprise a range of values defined such that there exists a probability threshold that indicates that the value of the conversion rates lies within the range.
Catlin discloses testing various webpage versions using determined conversion rates and confidence intervals using multi-armed bandit algorithm approach to identify winning webpage version for use with subsequent visitors.
Brady discloses testing various webpage versions using determined conversion rates and confidence intervals using multi-armed bandit algorithm approach to identify winning webpage version for use with subsequent visitors.
Ghavamzadeh discloses testing various webpage versions using determined conversion rates and confidence intervals using multi-armed bandit algorithm approach to identify winning webpage version for use with subsequent visitors.
“Beyond A/B Testing: Multi-armed Bandit Experiments” discloses testing various webpage advertisements using determined click rates and confidence intervals using multi-armed bandit algorithm approach.
“Multi Armed Bandit Testing Can Make You More Money, Faster” discloses testing various webpage advertisements using determined click rates and confidence intervals using multi-armed bandit algorithm approach.

As per Claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of the interface database (with associated features) and  a self-serve tool (with associated features) and a marketing campaign hub (with associated features) with a multi-armed bandit engine API registered with the marketing campaign hub and configured to measure conversion rates for a plurality of variants of the webpage including at least one selected from a group of a percentage number of webpage views to related webpage views or a percentage value of website visitors that execute a threshold number of webpage clicks based on the viewer experience and further to automatically select, based on the analysis and the categorization of the variants, a winning webpage variant exceeding a computed threshold based on a probability that maximizes an expected reward using a formula
    PNG
    media_image1.png
    53
    344
    media_image1.png
    Greyscale
 п being an indicator function, α being a webpage, τ being a reward, θ being a parameter of a distribution of τ, x being a context, and D being past observation triplets. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

  Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 depend upon claims 1, 8, and 15 and have all the limitations of claims 1, 8, and 15 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621